Citation Nr: 1333599	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-46 454	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation benefits (DIC), pursuant to the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation benefits (DIC), pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for renal cell carcinoma with lung metastasis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to March 1972.  He died in March 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 RO decision, which denied service connection for cause of death, entitlement to DIC under 38 U.S.C.A. § 1151, and entitlement to compensation under 38 U.S.C.A. § 1151 for renal cell carcinoma with lung metastasis, for accrued benefits purposes.

In March 2012 a Board hearing was held at the RO in Seattle, Washington; the transcript is of record.  The Board remanded the matter in December 2012 for further evidentiary development.  After such development was complete, the Board referred the Veteran's medical records to a physician who is a specialist in the treatment of cancers such as the Veteran's terminal disease, for an independent medical opinion, which was received in June 2013.  The matter is once again before the Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

As set forth above, the Board obtained an independent medical opinion on the complex medical issues involved in this case in June 2013.  In accordance with procedural protections and guidelines, the appellant was provided with a copy of the written opinion, and invited to submit additional evidence and argument.  She has done so, having submitted additional written argument, annotated copies of medical records, and treatise evidence in September 2013.  She specifically requested that the Board remand her case to the RO/AMC for initial review of the new evidence.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should again review the record, with specific attention to the newly-submitted documentation in the context of the entire record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

